DECISION AND JUDGMENT
{¶ 1} This matter is before the court on a second complaint for a writ of mandamus filed by relator, Mychal Scott, on April 1, 2009. In his complaint, relator asks this court to compel respondent, Judge Harry Sargeant, to rule on a postconviction motion filed in case number 06 CR 832, on May 5, 2008. *Page 2
 {¶ 2} For the reasons stated in our decision and judgment in case No. S-09-008, we find that relator's complaint in mandamus is defective. Accordingly, the application for a writ of mandamus is dismissed. SeeScott v. Sargeant, 6th Dist. No. S-09-008, 2009-Ohio-1745. Costs are assessed against relator. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal pursuant to Civ. R. 5(B).
 {¶ 3} It is so ordered.
WRIT DENIED.
Peter M. Handwork, J., Arlene Singer, J., Thomas J. Osowik, J. concur. *Page 1